NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued November 18, 2014
                                 Decided April 20, 2015

                                          Before

                         WILLIAM J. BAUER, Circuit Judge

                         DANIEL A. MANION, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge



No. 13-3689

UNITED STATES OF AMERICA                          Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of
                                                  Indiana, South Bend Division.
       v.
                                                  No. 3:12-cr-00046–JD-CAN-1
MELVIN DOUGLAS HILLMAN, a/k/a
HABIB JIMAMANU BEY, a/k/a HABIB                   Jon E. DeGuilio,
BAKARI-BEY                                        Judge.
     Defendant-Appellant.

                                        ORDER

        A jury found Melvin Hillman (also known as Habib Jimananu-Bey)1 guilty of
falsely pretending to be a diplomat, 18 U.S.C. § 915, and of wrongfully affixing the seal of
the Department of Justice to a fake identification card, 18 U.S.C. § 1017. The district court
sentenced him to two years’ probation. On appeal Bey challenges the sufficiency of the
evidence supporting his convictions under § 915 and § 1017. Because the evidence shows

1In late 2011, two days after the traffic stop at issue here, Hillman legally changed his
name to Habib Jimamanu-Bey.
No. 13-3689                                                                            Page 2

that Bey falsely impersonated a diplomat and wrongfully used a copy of the Department
of Justice’s seal on a false identification card, we affirm.

       We recite the facts in the light most favorable to the jury’s verdict. See United States
v. Mitten, 592 F.3d 767, 776 (7th Cir. 2010); United States v. Jaderany, 221 F.3 929, 991 (7th
Cir. 2000). Bey’s arrest arose out of a traffic stop in South Bend, Indiana. Police officer
Jamil Elwaer testified that he pulled over Bey’s van when he suspected that the license
plate was fake. The license plate, according to Officer Elwaer, was a plastic-type sticker
bearing the Moroccan flag and the words “Private Diplomat,” “Morocco,” and “Mu’ur
Republic.” Upon being pulled over, Bey said nothing to discourage the impression that
he was a foreign diplomat:

       Officer:      Are you an official from another country, sir?
       Bey:          I am from Morocco, right.
       Officer:      And what is your status in Morocco?
       Bey:          I am a Moorish American.

Bey also told officers that he was an “official diplomat” and that he had credentials (an
identification card) showing that he was a “U.N. diplomat.” Officer Elwaer ran the
license plate to see if the vehicle was registered as a diplomatic plate, but “[t]he plate did
not come back,” meaning that it was invalid.

       Elwaer then asked Bey for identification. Bey handed over an official-looking
“Right to Travel Identification Card” displaying a Moroccan flag at the top, a bar code
on one side, a photo of himself wearing a fez, and personal information listing him as
six-foot-ten, “Moorish American,” and weighing “2,450 pounds” or 111 kilograms. The
bottom of the card directed the viewer to “www.muurishgansul.com” in order to “verify
validity and ground of issue.” The back of the card displayed emblems of the United
Nations and the U.S. Department of Justice, a reference to a “right to travel” under
Article VI of the U.S. Constitution, and a quotation from an Illinois judicial decision
stating that “NO State entity has the power to allow or deny passage on the highways.”

       The Justice Department’s seal on the back of the card led Officer Elwaer to think
that the card was, or might have been, government-issued. Elwaer testified that he bent
the card in half to check its elasticity and validity, and the card broke in half. Elwaer then
issued Bey two tickets for driving while suspended and having a fictitious license plate.
No. 13-3689                                                                         Page 3

       Two months later a grand jury indicted Bey with one count of falsely pretending
to be a diplomat, 18 U.S.C. § 915,2 one count of fraudulently affixing a seal of a U.S.
department or agency to a false identification card, 18 U.S.C. § 1017,3 and one count of
knowingly receiving a counterfeit seal of the United States Department of Justice, 18
U.S.C. § 716.

       The trial focused on whether Bey actually impersonated a diplomat and whether
he falsely affixed the Department of Justice’s seal to his “identification card.” Jurors
viewed a videotape of the traffic stop and heard both Officer Elwaer and an FBI special
agent testify that Bey did not have diplomatic immunity, that Bey’s identification card
was created from a website, and that no one at the Department of Justice authorized Bey
to use the Department’s seal.

       Bey moved under Federal Rule of Criminal Procedure 29 for judgment of
acquittal on all counts. As to the first count, Bey argued that the government failed to
prove that he pretended to be a diplomat from a foreign country because the Mu’ur
Republic did not exist. He also argued that the government had not met its burden to
show that he fraudulently attached the Justice Department’s seal to his identification
card or that he acted with fraudulent intent.

       The district court rejected Bey’s motion. With regard to Count I, impersonating a
foreign diplomat, the court explained that Bey held himself out as a diplomat from
Morocco, telling officers that he was from there and using a license plate that displayed
the Moroccan flag and the word Morocco. A reasonable jury could find, the court
concluded, that Bey was impersonating a Moroccan diplomat. In any event, the court
added, § 915 had not been construed as being limited to impersonations of diplomats
from actual foreign nations. It was enough, the court concluded, that Bey held himself
out on the identification card as a properly accredited diplomat. As for count II,


2 A defendant wrongfully impersonates a diplomat when he “falsely assumes or
pretends to be a diplomatic, consular or other official of a foreign government duly
accredited as such to the United States and acts as such, or in such pretended character
demands or obtains or attempts to obtain any money, paper, document, or other thing of
value.” 18 U.S.C. § 915.

3A defendant misuses a government seal when he “fraudulently or wrongfully affixes
or impresses the seal of any department or agency of the United States to or upon” any
document. 18 U.S.C. § 1017.
No. 13-3689                                                                         Page 4

wrongful or fraudulent use of a document to which a seal of a U.S. Department was
affixed, the court determined that there was sufficient evidence for a rational jury to
conclude that Bey knew that the seal was there, that the seal had not been affixed by the
Justice Department, and that he used the card to try to influence the arresting officers’
actions during the stop.

       After the district court denied Bey’s Rule 29 motion, the case proceeded to closing
arguments, and the jury eventually convicted Bey of all three counts. Three months later
the court sentenced Bey to two years’ probation on each count to be served concurrently.

       On appeal Bey argues that the evidence at trial was insufficient to support his
§ 915 conviction because the statute’s plain language requires a defendant to pretend to
be a diplomatic officer of a foreign government. He maintains that “foreign
government” refers to an actual government and cannot apply to a fictitious entity like
the Mu’ur Republic.

        But a reasonable juror could have concluded that Bey pretended to be a diplomat
from Morocco—a real country. A jury verdict will be set aside “only if the record
contains no evidence, regardless of how it is weighted, from which a jury could have
returned a conviction,” United States v. Presbitero, 569 F.3d 691, 704 (7th Cir. 2009), and
that is not the case here. The videotape and accompanying transcript of Bey’s traffic stop
confirm that Bey told officers that he was an official diplomat and from Morocco, that he
carried an identification card representing a false connection to the U.N., and that he
drove with a license plate displaying the word “diplomat” and a labeled Moroccan flag.
In short, ample evidence reflects that Bey held himself out as a Moroccan diplomat.

        As for Bey’s so-called plain-language interpretation of § 915, we agree with the
other circuits that a defendant violates § 915 when he tries to “use diplomatic privilege
as a shield against the law.” United States v. Callaway, 446 F.2d 753, 754 (3d Cir. 1971)
(defendant convicted under § 915 by pretending to be a Canadian diplomat); see United
States v. Morrison, 491 F. App’x 367, 369 (4th Cir. 2012) (defendant convicted under § 915
after he identified himself to police officers as “Moorish National Road Traveler”);
United States v. Ferroni-Carli, 322 F. App’x 779, 780–81 (11th Cir. 2009) (defendant
convicted under § 915 after she told police that she was a diplomat “duly accredited to
the United States”); United States v. Shaabu El, 275 F. App’x 205, 207–08 (4th Cir. 2008)
(defendant convicted under § 915 after representing himself to law enforcement as a
diplomat from fictitious country of Atlan); United States v. Charczenko, 1995 WL 7961, at
*3 (6th Cir. 1995) (unpublished order) (defendant convicted under § 915 after identifying
himself to police officer at roadblock as an “ambassador of Christ”).
No. 13-3689                                                                         Page 5

       Bey also argues that the government failed to prove that he used a document
bearing a fraudulently affixed seal of the Department of Justice, as required for a
conviction under 18 U.S.C. § 1017. Section 1017, he maintains, applies only to the misuse
of actual Justice Department seals, not to the use of fraudulent or counterfeit seals or
facsimiles of seals. When Congress drafted § 1017, he says, it knew how to extend its
scope to include facsimiles, counterfeits, and forgeries (which are included within the
ambit of many other Title 18 offenses), but deliberately declined to do so. Because his
identification card bears merely a counterfeit facsimile of the Department of Justice seal,
he argues that § 1017 cannot apply to his conduct.

        We disagree. Section 1017 covers any wrongful use of a U.S. Department seal,
including a copy of a seal that was wrongfully affixed to an identification card. Statutes
must be interpreted in a way that leads to a reasonable result, see Scherr v. Marriott
Intern., Inc., 703 F.3d 1069, 1077 (7th Cir. 2013), and limiting the word “seal” in § 1017
only to actual seals leads to an absurd result—defendants would be punished if they
stole and used authentic seals from the Department of Justice, but not if they merely
affixed a counterfeit seal to something. As in United States v. Goodyke, 639 F.3d 869,
871–72 (8th Cir. 2011), in which defendants were convicted under § 1017 for selling
“diplomatic immunity cards” bearing an unauthorized copy of the seal of the U.S. State
Department, Bey used a realistic copy of the Justice Department’s seal on the back of his
identification card to make it appear more legitimate.

                                                                              AFFIRMED.